DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2007-007255 to Nakayama et al. “Nakayama” in view of U.S. Publication No. U.S. Publication No. 2021/0128951 to Mead et al “Mead”, U.S. Publication No. 2016/0306924 to Singh et al. “Singh” and U.S. Publication No. 2007/0270695 to Keen et al. “Keen”.
Note: Nakayama’s citations will refer to the translated text after the original publication provided by Examiner and referenced on the PTO-892 form.  
As for Claims  1-2, 4, 10, 12 and 14, Nakayama discloses a medical imaging system and method for aligning scans from different times with a medical imager (Abstract; Page 3).  Nakayama’s system includes an X-ray CT apparatus an image processing unit for reconstructing a tomographic image based on X-ray transmission data, a past reading means for reading a past   Nakayama’s system further comprises a video camera configured to acquire 3D image data (Pages 3, 4) that captures the appearance of the subject.  In one embodiment, the system determines if a “past camera image” exists in the storage and if so, a reading unit reads the past camera image and the current camera image (Page 7).  Next, the alignment unit can align the past camera image, the current camera image and an MPR image using optical markers included in the camera images (Page 8).  Examiner notes that the detected position of the optical markers used to align the images is considered to read on first and second “information” in its broadest reasonable interpretation.  In addition, Examiner notes that the past and current images would appear to be acquired at least one day apart given the need to search a database for a past image and determine if the subject’s body shape has changed over time (Page 5).  Moreover, Examiner notes that one skilled in the art would appreciate that past and current images are usually acquired at least one day a part in order to monitor change in a patient.  Such a position is evidenced by U.S. Publication No. 2016/0220224 to Melodelima et al. which discloses comparing past reference images about 8 days apart (Paragraph [0021]).  
While Nakayama’s camera past and current camera images are in 3D and would appear to include surfaces representing the patient at the respective image times, there is no explicit disclosure about determining a spatial transformation of the surfaces to facilitate alignment and display.  Examiner also notes that Nakayama does not expressly disclose storing the images in a conventional DICOM file.  
Singh teaches from within a similar field of endeavor with respect to diagnostic imaging of a patient (Abstract) where a body surface model of a patient is generated from a 3D camera (Paragraph [0007]).  Singh explains that the 3D sensor image data (e.g. depth information) is 
Regarding a spatial transformation of surfaces, Mead teaches from within a similar field of endeavor with respect to imaging a patient over time where images of the patient are obtained and processed to generate data identifying 3D positions of a large number of points corresponding to the surface of a patient.  Mead explains that the data may be compared with data generated from a previous occasion and used to position the patient in a consistent manner or to provide a warning when a patient moves out of position (Abstract; Paragraphs [0001]-[0003]).  The surface of the patient is represented as a 3D wire mesh model such that 
“When a mesh model of the surface of the patient 20 has been stored, the matching module 64 is then invoked to determine a matching translation and rotation between the generated model based on current images being obtained by the stereoscopic cameras 10 and a previously generated model surface of the patient stored in the target model store 62.  The determined translation and rotation can then be sent as instructions to the mechanical couch 18 to cause the couch to position the patient 20 in the same position relative to the treatment apparatus 16 as the patient 20 was were when the patient 20 was previously treated” (Paragraph [0047]).  

Examiner notes that such disclosures are considered to read on the steps of generating first and second surfaces in 3D being a boundary of an object and determining a spatial transformation between the surfaces in its broadest reasonable interpretation.  
Accordingly, it would have been obvious to a person skilled in the art to have modified the method for aligning current and past images as described by Nakayama to include a step to generate a patient body surface model as described by Singh and to compare 3D patient mesh models as described by Mead in order to improve the image to image matching displayed to 
While the modified system and method discloses storing the medical image and model data according to known methods (e.g. storage device 71 on Page 4 of Nakayama), the art of record does not specify storing in common medical image/data format (e.g. DICOM).  
Keen teaches from within a similar field of endeavor with respect to managing medical images where medical images and can be efficiently and securely handled with PACS and DICOM files (Abstract; Paragraphs [0002]-[0008], [0024] and [0046]).  
Accordingly, one skilled in the art would have been motivated to have stored the aforementioned image and model data at any point in time (e.g. past, current) as described by Nakamaya, Singh and Mead according to known industry standards described by Keen in order to securely store patient information.  Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).  

Regarding Claim 3, the camera system configured to generate the patient model is considered to be a “depth camera” in its broadest reasonable interpretation.  
As for Claim 11, Examiner notes that in the modified method, the user may selectively store data as needed.  In other words, the data selected for storage is considered to an obvious design choice in the absence of showing any criticality or unexpected result.  
As for Claim 13, Examiner notes that the modified method is capable of storing a cropped image of a lesion in its broadest reasonable interpretation given that there is no claimed step of acquiring a lesion image and cropping the image.  Moreover, Nakamaya explains that images may be enlarged/reduced or rotated using affine transformation to align positions .  

Claims 6-9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamaya, Singh, Mead and Keen as applied to claims 1 and 14 above, and further in view of U.S. Publication No. 2004/0193053 to Kato and U.S. Publication No. 2016/0331351 to Guracar.  
As for Claim 6, Nakamaya, Singh, Mead and Keen disclose a method for aligning scans as described above.  While Singh explains that the medical image scanner may be CT, PET, SPECT, MRI or the like (Paragraph [0057]), the art of record does not specify ultrasound imaging. It follows, the art of record does not specify scanning the patient with a tracked 1D array.  
Kato teaches from within a similar field of endeavor with respect to methods for aligning scans from different times with a medical imager (e.g. ultrasound scanner; Abstract; Paragraph [0001]) where a previously acquired reference image is compared with a real-time image being currently acquired (Paragraphs [0001], [0008]-[0010]).  Kato explains that the images can be compared in order to estimate and visualize the effect of treatment (Paragraphs [0009], [0021]-[0027]; Fig. 2 and corresponding descriptions).
Accordingly, one skilled in the art would have been motivated to have used the method described by Nakamaya, Singh, Mead and Keen with other known medical imaging modalities such as ultrasound as described by Kato in order to effectively compare images internal diagnostic images to visualize the effect of treatment.  Such a modification merely involves substituting one known imaging means for another to yield predictable results.   
As for the shape model being of an organ, Guracar teaches from within a similar field of endeavor with respect to comparing medical images where volumes of data may be compared and registered (Paragraph [0035]).  Examiner notes that portions of the 3D volume would be Guracar further discloses tracking 1D  transducer as its moved  (Paragraphs [0060], [0073] and [0076]) which is considered to read on the claim in its broadest reasonable interpretation in light of Applicant’s specification given that a 1D probe just needs to be tracked as it moves (Paragraph [0022] of PG-Publication).  
Accordingly, it would have been obvious to a person skilled in the art to have enabled user to generate internal surface models that can be compared as described by Guracar in order to effectively evaluate treatment overtime.  Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).  

With respect to Claims 7-8, Examiner notes that in the modified system the location of the ROI (e.g. lesion) and its dimension (e.g. characteristic) being treated is stored in order to register and superimpose the images.  Moreover, the location of the lesion in the images is stored with respect to the probe position, scan conditions, etc. in order acquire later ultrasound data for the comparison.  Examiner also notes that the comparison step may be accomplished simply by looking at the past and current images of the same lesion.  
As for Claim 9, in the modified system, past and current ultrasound images are 1) tracked and 2) compared.  Thus, each of the past and current ultrasound images has location/position data associated with it which may be compared to align/match the images.  Alternatively, Guracar explains that the most recent scan may be updated with image data at a new position and thus, depict a new surface.  Examiner notes that the position data may be compared (e.g. mental comparison) by the operator recognizing the relative change in position.  
As for Claim 15, Examiner notes that the modified method would guide the user to acquire the current image (e.g. scanogram) in the same fashion as the previous scan (e.g. with .  

Claim 13 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Nakamaya, Singh, Mead and Keen as applied to claim 1 above, and further in view of U.S. Publication No. 2014/0204242 to Anderson. 
As for Claim 13, Examiner notes that the modified method is capable of storing a cropped image in its broadest reasonable interpretation given that there is no claimed step of cropping.  
Nonetheless, Anderson teaches from within a similar field of endeavor with respect to comparing medical images over time (Paragraphs [0001]-[0003] where a user can zoom in on a suspicious region for closer review (Paragraph [0023]).  Examiner notes that one skilled in the art would have been motivated to have saved the zoomed in view for further review.  
Accordingly, it would have been obvious to a person skilled in the art to have included conventional image manipulation controls (e.g. zoom/crop) to the method and system described by Nakamaya, Singh, Mead and Keen in order to thoroughly inspect and save medical images as desired.  Such a modification merely involves combining prior art elements according to known techniques to yield predicable results (MPEP 2143).  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot in view of the updated grounds of rejection.  However, Examiner will address Applicant’s argument which may still pertain to the rejection above.  For example, Applicant argues that Keen does not teach storage of an extracted surface and the scan data together in a same DICOM file.  In response to applicant's In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Examiner notes that the proposed modification is to store the scan and model surface data together described by Nakamaya, Singh, Mead  in a known, conventional format.  Moreover, the specific type of data storage would be considered an obvious design choice in the absence of showing any criticality or unexpected result.  Regarding Claim 6, Applicant argues that Guarcar does not use 3D scanning with a 1D array to generate two surfaces used in alignment.  Again, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  The modified system and method described above is considered to read on the claimed limitations.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793